Citation Nr: 0921792	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Continued entitlement to Dependency and Indemnity 
Compensation.


REPRESENTATION

Appellant represented by:	Attorney John D. Morgan


WITNESSES AT HEARING ON APPEAL

Appellant 
Mr. S.S-S.



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1959 to 
September 1978.  The appellant is his widow.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
December 2005 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The appellant presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  The Board notes that the appellant submitted 
additional evidence at the May 2008 hearing which has not yet 
been considered by the RO.  However, the appellant included a 
waiver of initial RO consideration of that evidence.


FINDINGS OF FACT

1.  In July 1988, the RO granted service connection for the 
cause of the Veteran's death.

2.  In a March 2006 letter, the RO informed the appellant 
that they had discontinued her DIC payments, effective June 
1, 2001 on the grounds that she had held herself out to be 
married.

3.  The evidence clearly shows that the appellant and S.S-S. 
were married or that they have held themselves out to be 
married since June 2001.  
CONCLUSION OF LAW

The criteria for reinstatement of DIC benefits are not met.  
38 U.S.C.A. §§ 103, 5110 (West 1991); 38 C.F.R. § 3.55 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  While 
these duties generally apply to all claims filed on or after 
November 9, 2000, the United States Court of Appeals for 
Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on an 
interpretation of the law rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that compliance 
with those provisions is not required if additional evidence 
could not possibly change the outcome of the case.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Such is 
the case here.

Legal Criteria

A surviving spouse means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of § 3.1(j) 
and who was the spouse of the Veteran at the time of the 
Veteran's death and (1) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the Veteran 
without fault of the spouse; and (2) except as provided in § 
3.55, has not remarried or has not, since the death of the 
Veteran and after September 19, 1962, lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. § 
3.50.
On or after January 1, 1971, the fact that a surviving spouse 
has lived with another person and has held herself out openly 
to the public as the spouse of such other person shall not 
bar the furnishing of benefits to her after she terminates 
the relationship, if the relationship terminated prior to 
November 1, 1990.  38 C.F.R. § 3.55.

On or after October 1, 1998, the fact that a surviving spouse 
has lived with another person and has held herself out openly 
to the public as the spouse of such other person will not bar 
the furnishing of DIC benefits to the surviving spouse if she 
ceases living with such other person and holding herself out 
openly to the public as such other person's spouse.  Id.

On or after January 1, 1971, benefits may be resumed to an 
unmarried surviving spouse upon filing of an application and 
submission of satisfactory evidence that the surviving spouse 
has ceased living with another person and holding herself out 
openly to the public as that other person's spouse or that 
the surviving spouse has terminated a relationship for 
conduct which had created an inference or presumption of 
remarriage or related to open or notorious adulterous 
cohabitation or similar conduct, if the relationship 
terminated prior to November 1, 1990.  
38 C.F.R. § 3.215.

Analysis

The Veteran died in May 1988.  In July 1988, the RO granted 
service connection for the cause of his death, and DIC 
benefits were awarded to the appellant shortly thereafter.  
In March 2006, the RO terminated the appellant's DIC 
benefits.  In July 2006, the appellant filed a notice of 
disagreement with the RO's decision and requested that her 
DIC benefits be restored.

The appellant contends that in June 2001, in a wedding chapel 
in Reno, Nevada, she and her two eldest daughters 
participated in a "family commitment ceremony" with S. S-
S., whom she had dated since 1996 and lived with since June 
2000.  Also in attendance at the ceremony were the 
appellant's parents and S. S-S.'s niece.  The appellant 
contends that the commitment ceremony that she and S. S-S. 
participated in was not and was never meant to be a legal 
wedding ceremony, and that her relationship with S. S-S. does 
not meet the requirements of a legal marriage in Nevada.  
Instead, the appellant argues that the ceremony was intended 
"to welcome [S. S-S.] into [their] family and to recognize 
his importance to [their] family."  The appellant also 
argues that her relationship with S. S-S. does not meet the 
criteria for a common law marriage either because neither the 
state of Nevada, where the ceremony took place, nor the state 
of Washington, where she and S. S-S. currently reside, 
recognizes common law marriage.  Furthermore, the appellant 
contends that she and S. S-S. have never held themselves out 
to be married.  See July 2006 notice of disagreement and May 
2008 Travel Board hearing transcript.  In August 2002, the 
appellant gave birth to a child whom was given the same last 
name as S. S-S.  

In support of her contentions, the appellant has submitted 
sworn declarations, signed in April and May 2008, from both 
her parents and the niece of S. S-S., who were the only other 
attendees besides the appellant's minor daughters at the 
ceremony.  Each person has sworn to the fact that it was 
clear to them that the ceremony between the appellant and S. 
S-S. in June 2001 was not a wedding and that the appellant 
and S. S-S. were not married.  They also all indicated that 
neither the appellant nor S. S-S. has ever held themselves 
out to be married.  In addition, the appellant has submitted 
a sworn declaration from M.K., an ordained minister and the 
owner of the chapel where the appellant and S. S-S. held 
their commitment ceremony, wherein she swears to the fact 
that it is their practice at her chapel to ensure that any 
couple desiring a commitment ceremony are instructed that 
they are not legally married; that she does not pronounce 
people in a commitment ceremony as husband and wife at the 
end of the ceremony; and that there is no license issued for 
a commitment ceremony, but rather it is simply an informal 
declaration by the couple that they love and respect each 
other.  M.K. also included a copy of the agreement she 
requires couples to sign prior to a commitment ceremony.  See 
April and May 2008 sworn declarations and attachments.  

A November 2005 report, detailing an investigation conducted 
by the VA Office of Inspector General (OIG) into the possible 
remarriage of the appellant to S. S-S. shows that the 
appellant has publicly held herself out or presented herself 
in public as married since at least June 2001, at which time 
she and S. S-S. participated in a "commitment ceremony" at 
a wedding chapel in Reno, Nevada.  The report concludes 
further that all four persons in attendance at the 
appellant's "commitment ceremony" believed that they were 
witnessing an actual marriage ceremony in a wedding chapel 
between the appellant and S. S-S.  In addition, according the 
reporting agent, the appellant admitted that the last name of 
her youngest daughter, born in August 2002, was the same as 
that of S. S-S.  The OIG report specifically notes that in a 
tape-recorded conversation in April 2003, the appellant, 
admitted to living with S. S-S. continuously since 1998, and 
to participating in a non-legal marriage ceremony with S. S-
S. in a wedding chapel in Reno, Nevada in the summer of 2001, 
which was more akin to a "commitment ceremony."  

The OIG report also shows that when questioned by a special 
agent from the OIG's office in April 2003, the appellant's 
mother and father both indicated that they and the other 
people present at the 2001 ceremony believed that the 
appellant and S. S-S. were legally married at that time, and 
that they presently continue to be legally married.  

The OIG report also shows that at the completion of the OIG 
investigation in July 2004, the appellant was contacted and 
informed that her DIC benefits should have been terminated in 
June 2001 due to her participation in a commitment ceremony 
with S. S-S.  According to the report, at that time, the 
appellant agreed to voluntarily terminate her DIC benefits, 
but that she subsequently changed her mind and decided to 
appeal the RO's decision.
The report also indicates that a subpoena served on the State 
of Washington's Custodian of Personnel Records in April 2003 
led to documentation being provided which shows that the 
appellant gave birth to a daughter in August 2002 who bears 
the same last name as S. S-S.  According to the Inspector 
General (IG), this fact tends to corroborate the information 
which shows that the appellant was married to S. S-S.  

The report also shows that during an interview in September 
2005, R.D., the father of appellant's two older daughters 
indicated that despite the fact that they lived together 
continuously for six or seven years from approximately 1991 
through 1997, he and appellant were never married because 
appellant knew that she would lose her VA benefits if she did 
re-marry.

The Board finds that during the OIG investigation in April 
2003, before her DIC benefits were terminated, appellant, her 
mother and her father all indicated that appellant had 
married S. S-S. during a commitment ceremony in Reno, Nevada 
in June 2001, and that since that time, appellant and S. S-S. 
have held themselves out to be married.  The OIG report also 
shows that in July 2004, the appellant agreed to voluntarily 
terminate her DIC benefits, and requested that she be sent a 
sample letter to assist her in initiating the voluntary 
termination.  The sworn affidavits appellant has submitted in 
support of her claim were not prepared until April and May 
2008, many years after the completion of the OIG 
investigation and after appellant's DIC benefits had been 
terminated.  Accordingly, the Board finds the OIG's 
investigation and report to be more persuasive than the 
allegations made by the appellant and the evidence submitted 
on her behalf.


	(CONTINUED ON NEXT PAGE)




ORDER

Continued entitlement to DIC benefits is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


